Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-9 and 17) in the reply filed on June 28, 2022 is acknowledged.
 Claims 10-16 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 28, 2022.

Specification
The amendment filed 6/18/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is   as follows:  The incorporation by reference to the foreign priority document in the related applications section added to page 1 of the specification is improper because it was added subsequent to the 12/19/2018 international filing date of this national stage application and therefore it either has no effect (all subject matter already in the national stage application) or it adds new matter (MPEP 608.01(p)(I)(B) last paragraph and 217(II)(G)) (delete “which application is incorporated by reference herein”).
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Reference 3 is not included in the following figures:
Figure 2B – paragraph 0036, line 2
Figure 2C – paragraph 0044, line 3
Figure 3 – paragraph 0048, line 4
Reference 3a is not included in the following figures:
Figure 2B – paragraph 0036, line 2
Figure 2C – paragraph 0046, line 1
Paragraph 0050 mentions reference 5b but it is not shown in Figure 1A.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein it also comprises” in line 10.  It is unclear what “it” is intended to refer to.  For purposes of examination, “it” will be interpreted as the method for making a sub-unit of a smoking article.  Claims 2-9 and 17 are rejected as being dependent on rejected Claim 1.

Claim 4 recites “preferably between 1 and 10 mm”.  It is unclear what range is being claimed by the term “preferably” and as such does not define a required technical feature.   For purposes of examination, “preferably between 1 and 10 mm” will be interpreted as from 1 to 10 mm.

Claim 8 recites “a midplane of it” in line 9.  It is unclear what “it” is intended to refer to.  For purposes of examination, “it” will be interpreted as the midplane of the axial space between rod segments.  Claim 9 is rejected as being dependent on rejected Claim 8.

Claim 9 recites “along a midplane of it” in line 6.  It is unclear what “it” is intended to refer to.  For purposes of examination, “it” will be interpreted as the double-length tubular segment.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaljura et al. (WO 2009/007258 A1). 
Regarding Claims 1, 3, 7, and 17, Kaljura et al.  discloses a method for making a sub-unit of a smoking article (10) comprising a tobacco rod (12) (rod segment) coupled to a filter unit by a tipping paper, a protective cap (16) (tubular wrapping enclosing a containment chamber) that is placed over the filter (filling material) and partially encloses the tobacco rod (wrapping a first portion of a connecting strip of wrapping material round the rod segment), with an overhanging part (22) (end position of the second portion of connecting strip) that extends beyond the end of the filter unit (14) that is folded over to cover the filter unit end (wall transverse to wrapping axis) (Figs. 1-2, page 5 lines 16-22, page 6, lines 6-7).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaljura et al. (WO 2009/007258 A1) as applied to Claim 1 above, in view of Mueller et al. (DE 102015205768 A1).

Regarding Claim 2, Kaljura et al. discloses all the claim limitations as disclosed above. Kaljura et al. does not explicitly disclose a hollow tubular segment having a first end disposed in an abutting configuration against the rod segment at the first end of the rod segment,  wrapping a connecting strip of wrapping material round the rod segment and round the tubular segment, thereby joining the rod segment to the tubular segment in such a way that the first portion of the connecting strip is superposed on a first end  of the rod segment and a second portion of the connecting strip is superposed on the tubular segment to define therewith a tubular wrapping enclosing the containment chamber.
 However, Mueller et al. teaches a method for making a sub-unit of a smoking article (2) comprising a rod body (9) (rod segment) with an adjoining tubular body (10) (hollow tubular segment) which are connected to one another via a first enveloping strip (6) (connecting strip of wrapping material) where the first portion of the connecting strip is superimposed on a first end of the rod segment and a second portion of the connecting strip is superimposed on the tubular segment to define a tubular wrapping enclosing the containment chamber (cavity of tubular body) (Fig. 1, [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a sub-unit of a smoking article that comprised a tubular body arranged and fastened on one of the end faces of the rod segment as taught by Mueller et al. since Kaljura et al. is silent to a sub-unit of a smoking article comprising a tubular body arranged and fastened on one of the end faces of the rod segment and Mueller et al. teaches a tubular body arranged and fastened on one of the end faces of the rod segment which results in a dimensionally stable connected rod segment and tubular segment embodiment of the sub-unit of a smoking article.

Regarding Claim 9, Kaljura et al. discloses all the claim limitations as disclosed above. Kaljura et al. does not explicitly disclose simultaneously wrapping both rod segments with a single connecting strip by preparing a double-length tubular segment inserted between two rod segments of the tobacco industry; cutting the double-length tubular segment along a midplane of the connecting strip, thus obtaining two semi-finished products of the tobacco industry abutting end to end at the midplane of the double tubular segment and spacing the semi-finished products apart along an axial direction coinciding with the wrapping axis.
However, Mueller et al. teaches a double-length tubular body (21) (tubular segment) inserted between two rod bodies (9) (rod segments) identically aligned with parallel longitudinal axes (wrapping axis), a double-width first wrapping strip (22) is wound round the double-length tubular body (21) and around approximately 20 to 30% of the adjacent, annular lateral surfaces of the rod body (9) (simultaneously wrapping both rod segments with a single connecting strip); then cutting through a central cut in a horizontal orientation of the double-length tubular body (21) (midplane of the connecting strip), obtaining two first sub-units consisting of a rod body (9) and single-length tubular body (10) which are connected to one another by a first enveloping strip (6) of a single width (Fig. 2, [0028]-[0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a sub-unit of a smoking article by inserting a double-length tubular body between two single-length rod bodies, wrapping a connecting strip round the double-length tubular body and around adjacent annual surfaces of the rod body then cutting through a central cut in a horizontal orientation of the double-length tubular body as taught by Mueller et al. since Kaljura et al. is silent to obtaining a sub-unit of a smoking article by inserting a double-length tubular body between two single-length rod bodies, wrapping a connecting strip round the double-length tubular body and around adjacent annual surfaces of the rod body then cutting through a central cut in a horizontal orientation of the double-length tubular body and Mueller et al. teaches inserting a double-length tubular body between two single-length rod bodies, wrapping a connecting strip round the double-length tubular body and around adjacent annual surfaces of the rod body then cutting through a central cut in a horizontal orientation of the double-length tubular body which results in dimensionally stable containment chamber to receive a filling material of the smoking industry.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kaljura et al. (WO 2009/007258 A1) as applied to Claim 3 above, in view of Adams et al. (US 5666976).

Regarding Claim 4, Kaljura et al. discloses all the claim limitations as disclosed above.  Kaljura et al. does not explicitly disclose the length of the end portion, along the wrapping axis, is between 1 mm and 10 mm.
However, Adams et al. teaches a cigarette (23) (sub-unit of a smoking article) comprises a tobacco rod (60) (rod segment) and a filter tipping (62) (rod segment) which are joined together with tipping paper (64) (connecting strip), the tipping paper (64) extends approximately 6 mm over the tobacco rod (60) (length of the end portion along the wrapping axis) (Fig. 2, col 5, lines 11-14, lines 24-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an end portion of a tipping paper with a length of approximately 6 mm as taught by Adams et al. since Kaljura et al. is silent to the length of the end portion and Adams et al. teaches an end portion length of approximately 6 mm which results in a length that allows folding over of a wrapping paper to seal the end of a rod segment.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kaljura et al. (WO 2009/007258 A1) as applied to Claim 3 above, in view of Kaljura et al. (WO 2008/059201 A1) (hereinafter Kaljura1).

Regarding Claim 5, Kaljura et al. discloses all the claim limitations as disclosed above.  Kaljura et al.  does not explicitly disclose a plurality of score lines or easy fold lines in the connecting strip end portion.
However, Kaljura1 teaches a foldable paper (22) (connecting strip) embossed with one or more crease lines (easy folding lines) corresponding to the lines along which the paper is to be folded to close the end of the smoking article (Fig. 2, page 22, lines 24-28). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place crease lines in a connecting strip end portion for closing the end of the smoking article as taught by Kaljura1 since Kaljura et al. is silent to crease lines and Kaljura1 teaches crease lines the in a connecting strip to facilitate folding the end portion to close the end of a smoking article.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kaljura et al. (WO 2009/007258 A1) as applied to Claim 3 above, in view of Shin (KR 20100072913 A).

Regarding Claim 6, Kaljura et al. discloses all the claim limitations as disclosed above.  Kaljura et al.  does not explicitly disclose increasing the air and/or gas permeability of the end portion, preferably by making a plurality of holes or perforations in the end portion.
However, Shin teaches a cigarette main body (53) (tobacco segment) that is sealed on one end by folding over an end of the cigarette paper (wrapping material) forming sealing surface (64) (wall) with at least one air circulation hole (increases air permeability) formed at the center of the sealing surface (Fig. 4, [0021], [0041]-[0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one air circulation hole in the end closure of a cigarette as taught by Shin since Kaljura et al. is silent to increasing the air permeability of the end closure and Shin teaches at least one air circulation hole in the end closure that increases the air permeability of the sealed end of the cigarette.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kaljura et al. (WO 2009/007258 A1) as applied to Claim 1 above, in view of Jura et al. (WO 2009/016122 A1).
Regarding Claim 8, Kaljura et al. discloses all the claim limitations as disclosed above. Kaljura et al. does not explicitly disclose a pair of facing rod segments aligned along a wrapping axis, wrapping a connecting strip of wrapping material round both rod segments simultaneously while the rod segments are kept axially spaced from each other; cutting the connecting strip wrapped round the rod segments along a midplane of the connecting strip.
However, Jura et al. teaches a continuous tobacco rod (10) wrapped in a paper wrapper (16) (connecting strip), comprising tobacco portions (12) (rod segments) separated by a gap (14) (axially spaced), cutting the continuous rod (10) at the midpoint of the gap (14) (midplane of the wrapping paper), dividing the wrapping paper (16) corresponding to the gap (14) into two parts resulting in double-length tobacco rods, cutting at the midpoint of the double-length tobacco rod resulting in two tobacco rods (18), each with an individual length of tobacco (20) with a paper wrapper (22) having an overhanging portion (24) at one end (Abs., Fig. 3, page 9, lines 7-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a sub-unit of a smoking article from a pair of axially spaced end-facing tobacco rod segments that are wrapped simultaneously with wrapping paper, cutting the wrapping paper at the midpoint of the gap, cutting the midpoint of the resultant double-length tobacco rod resulting in two single tobacco rods each with an overhanging portion of the paper wrapper at one end as taught by Jura et al. since Kaljura et al. is silent to a obtaining a sub-unit of a smoking article from a pair of axially spaced end-facing rod segments that are wrapped simultaneously with wrapping paper, cutting the wrapping paper at the midpoint of the gap, cutting the midpoint of the resultant double-length tobacco rod and Jura et al. teaches a continuous tobacco rod wrapped in a paper wrapper, comprising tobacco portions separated by a gap, cutting the continuous rod at the midpoint of the gap, dividing the wrapping paper corresponding to the gap into two parts resulting in double-length tobacco rods, cutting at the midpoint of the double-length tobacco rod, producing two tobacco rods with an individual length of tobacco with a paper wrapper having an overhanging portion at one end which results in a suitable subunit for a smoking article. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE KIRBY JORDAN whose telephone number is 571-272-5214. The examiner can normally be reached M-F 8AM - 4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONNIE KIRBY JORDAN/Examiner, Art Unit 1747                                                                                                                                                                                                        


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747